El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El apelante es dueño de una finca compuesta de 963 cuer-das conocida con el nombre de “Obdulia” y radicada en el término municipal de Santa Isabel. En el año 1884 el Go-bierno de Puerto Rico, para fines de riego, concedió a esta finca un aprovechamiento de agua de 265 litros por segundo del río de Ooamo. Entre las condiciones impuestas por la concesión al dueño de la finca estaba la de que él podría de-rivar aguas del río de Ooamo solamente cuando el caudal del mismo fuera bastante para asegurar la derivación de 324 litros por segundo como derecho preferente para el riego de ]as haciendas “Florida,” “Destino” y “Santa Isabel.” En 2908 el demandante Vendrell, con el fin de facilitar la for-mación de un sistema público de riego en el cual estaría in-cluida su finca, concedió y traspasó su derecho en la pre-*893citada concesión al Pueblo de Puerto Pico y recibió en cam-bio, según consta, el derecho a la cantidad de agua que fuera necesaria, y que la comisión de riego considerara justa y equitativa. El contrato entre el Pueblo de Puerto Eico y el apelante contiene otras condiciones que no es necesario citar.
Subsiguientemente la Legislatura de Puerto Pico estable-ció una comisión de riego con facultad para fijar el valor de las concesiones hechas y en el artículo 7 de la ley de agosto 8 de 1913 se prescribía entre otras cosas lo siguiente:
“Disponiéndose, sin embargo, que en ningún caso la equivalencia que se hiciera por cualquier derecho o concesión de agua de esa clase, será mayor que la cantidad de agua concedida y benefícialmente usada en virtud del mencionado derecho o concesión de agua tal como se otorgó en su-origen o como se interpretare o estuviere limitada legal-mente.”
Y prescribía además que la cantidad de agua suficiente para los fines de riego sería de cuatro acres pies por acre.
La Comisión de Piego determinó que la superficie regable de la finca “Obdulia” era de 140 acres, procedió a deter-minar la cantidad de agua usada en la finca por un período de cinco años desde 1909 a 1913 inclusive, tomó el promedio por un año y consideró ese promedio como la concesión que había de hacerse anualmente por acres pies, pero el apelante sostiene que al hacer sus cálculos la comisión sólo computó los meses de febrero a agosto inclusive, que eran los meses de sequía en el año en aquella determinada zona, prescin-diendo de los cinco meses de crecientes. Sobre esta base la comisión valoró la concesión de “Obdulia” en 695.88 acres pies. Ambas partes apelaron a la Corte de Distrito de San Juan, la que hizo un cambio o rebaja a favor del Pueblo de Puerto Pico, y el concesionario Vendrell apeló.
La Corte de Distrito de San Juan, entre otras cosas, ex-presó que tuviera o no la finca “Obdulia” agua bastante para su cosecho dependía de las lluvias del año; que los 695.88 *894acres pies concedidos por la comisión se calcularon sin con-tar el derecho preferente de las otras haciendas ya nombra-das; qne parte del agua derivada del río por Vendr'ell en esos cinco años lo fné con derecho y parte no, queriendo decir con esto según aparece del resto de la opinión, qne Yendrell tomo nna cantidad mayor qne aquélla a qne hubiera tenido derecho si las debidas deducciones en favor de estas tres haciendas se hubieran hecho, probablemente haciéndolo así en momentos en que las otras haciendas no utilizaban sus derechos; que- respetando la condición de su concesión a favor de las tres haciendas la “Obdulia” tenía derecho a solamente 578 acres pies; que el area regable de “Obdulia” era de 130 cuerdas y la concesión fué hecha por la corte sobre la base de 144 cuerdas. La comisión había declarado pri meramente que el área sujeta a riego era de 140 cuerdas.
El apelante alegó tres fundamentos de error, a saber:
“1. Erró la corte al considerar que lá Comisión de Riego obró en justicia al conceder a los terrenos regables de la finca ‘Obdulia’ cuatro pies de agua- por acre, siendo así que al ceder su dueño al Pueblo de Puerto Rico la concesión de agua de esa finca, se convino en que a cambio de ella se le daría una cantidad de agua necesaria, justa y equitativa.
“2. Erró la corte al considerar que la Comisión de Riego obró en justicia al valorar la concesión de riego de la ‘Obdulia,’ tomando en cuenta solamente los aforos hechos en el canal de dicha hacienda durante los meses de febrero a agosto de los años 1909 a 1912 inclusive y pasando por alto los correspondientes a los demás meses de dichos años.
“3. Erró la corte al considerar, que de acuerdo con la Ley de Aguas un segundo o posterior concesionario no tiene derecho a uti-lizar el agua de las anteriores concesiones para cubrir la suya, cuando los primeros no quieren utilizarla y la dejen abandonada en el cause del río.”
Con respecto al primer señalamiento de error el apelante dice qne la comisión estaba obligada a darle nna cantidad de agna qne se considerara necesaria, jnsta y equitativa, y *895que El Pueblo de Puerto Pico no tenía derecho ex parte, a limitar la cantidad de agua por cuerda a cuatro acres pies; que el perito del Gobierno prestó declaración tendente a demostrar que cuatro acres pies no era una cantidad sufi-ciente para las cosechas de “Obdulia” en los años de sequía.
Toda la cuestión gira sobre lo que ha de considerarse una “necesaria, justa y equitativa” concesión de agua de acuerdo con los términos del contrato y las condiciones de la conce-sión. Ninguna de las partes ha hecho un. cálculo que nos demuestre si la concesión de agua permitida finalmente por la corte, excedió o era menor que la concedida originalmente a Pages, causante de Vendrell. Nos parece que 695.88 pies era más. que la cantidad a que hubiera tenido derecho Ven-drell, haciendo cálculos sobre la base de 865 pies cúbicos por segundo que fue el volumen de agua que la corte inferior declaró había sido Concedido por la concesión española. El volumen de agua concedido por la corte era menor que la que “Obdulia” realmente había tomado en los cinco años, de donde se infiere que el dueño tiene ahora derecho a tomar una cantidad de agua que sería menor que la tomada efecti-vamente por él. La corte, sin embargo, declaró probado que él había estado tomando más agua que aquélla a que tenía derecho de acuerdo con su concesión original hecha por el Gobierno de Puerto Rico. Creemos que las palabras “nece-saria, justa y equitativa” se refieren a las condiciones de la concesión así como a las necesidades del apelante en los años de sequía. Además el contrato dejaba la resolución de lo que era “necesaria, justa y equitativa” a la Comisión de Riego y la corte declaró probado que esa comisión había permitido a Vendrell el promedio anual de toda la cantidad de agua tomada por él para los cinco años sin tener en cuenta el derecho de preferencia de las otras tres haciendas. En lo que respecta a lo que ha de ser la interpretación de las pa-labras “necesaria, justa y equitativa,” el apelante no nos ha convencido de que la corte no cumpliera con los términos *896del contrato. A menos que nuestros cálculos sean equivo-cados, el apelante está ahora recibiendo algo más que lo que hubiera sido su derecho de acuerdo con los términos de la concesión original hecha por El Pueblo de Puerto Rico aun-que él realmente tomó más sin oposición, al parecer, de los dueños de las otras tres haciendas.
El segundo señalamiento de error en cierto modo es una ramificación del otro. El apelante dice que al hacer un cálculo de la cantidad de agua para los meses de febrero a agosto ambos inclusives y prescindiendo de los meses de cre-cientes la toma de la “Obdulia” tendría necesariamente que ser menor. El apelado indica que el único medio de llegar a una certeza en esta cuestión es tomando el período com-prendido más o menos por los meses de sequía, porque es la única época en la cual uno podría estar cierto de la can-tidad que por término medio pasaría por la toma; que aún cuando el caudal del río era mayor cuando había fuertes lluvias, sin embargo, que el agua casi inmediatamente se la llevaba el caudal y creemos que el apelado quiere decir que la diferencia en la toma no sería una enorme cantidad. Las cartas hidrográficas del agua tomada demuestran que la ‘ ‘ Ob-dulia” realmente tomó más durante los cinco meses exclui-dos. El apelado también alega que considerando un sistema de riego en general durante la época de lluvia, una finca necesitaría menos para fines de riego que en la época de sequía y por tanto los cálculos de riego deben hacerse por el período de los meses de sequía. No dejamos de tener al-gunas dudas.
■ Sobre el tercer señalamiento no tenemos ninguna duda. Esto es, que las leyes de agua y las demás leyes de Puerto Rico limitan a un concesionario de agua a la cantidad de agua a que tendría derecho después de considerados los de-rechos preferentes sin tomar en?'consideración si los conce-sionarios de derechos preferentes utilizan o no tales dere-chos. Lo que quedaba era todo lo que había sido concedido *897al causante de Vendrell. El apelado también señala que el derecho a las aguas no usadas pertenece al público y no a ningún concesionario en particular.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.